J-A17023-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE MATTER OF THE ADOPTION OF                  IN THE SUPERIOR COURT
J.R.L., A MINOR                                             OF
                                                       PENNSYLVANIA


                     v.

APPEAL OF: S.L. AND M.L.

                                                      No. 287 WDA 2018


              Appeal from the Order Dated, February 5, 2018,
              in the Court of Common Pleas of Mercer County,
                     Orphans' Court at No(s): 2018-64A.


BEFORE: OTT, J., KUNSELMAN, J. and MUSMANNO, J.

JUDGMENT ORDER BY KUNSELMAN, J.:                       FILED JULY 24, 2018

      Appellants, S.L. & M.L., initially appealed the trial court's dismissal of

their petition to involuntarily terminate the parental rights of the Appellee,

D.L., (birth mother) on the basis that Appellants lacked in loco parentis

standing to file such a petition. Without reaching the merits, a previous panel

of this Court remanded with instruction for the trial court to appoint the child

both a guardian ad litem and legal counsel pursuant to 23 Pa.C.S.A. § 2313(a).

See In re J.R.L., 1630 WDA 2017 (Pa. Super. May 25, 2018) (unpublished

memorandum).

      Before we issued that decision, however, Appellants had once more

petitioned to involuntarily terminate Appellee’s parental rights, but this time

alleged new facts encompassing the period of the preceding six months during

which they alleged that Appellee once again had no contact with the child.
J-A17023-18



See 23 Pa.C.S.A. § 2511(a)(1). The trial court similarly dismissed this petition

for lack of standing, and Appellants appealed. This appeal is docketed at 287

WDA 2018, J-A17023-18 and is presently before us. The parties’ companion

case regarding Appellants’ standing for custody is also before this panel. That

appeal is docketed at 289 WDA 2018; J-A17024-18. We listed these cases for

consecutive arguments.

      Because the previous panel, in consideration of the previous termination

petition, remanded for the appointment of a guardian ad litem and for legal

counsel, both counsel conceded that we must follow suit with Appellants’

second termination petition. We remand for the trial court to conduct a new

evidentiary hearing to determine whether Appellants stand in loco parentis

under 23 Pa.C.S.A. § 2512(a)(3) to file a petition to terminate Appellee’s

parental rights.   The trial court shall apply the appropriate standard for

determining standing under this termination statute. At argument, counsel

informed this Court that the trial court had made the appropriate

appointments for the child in accordance with the previous panel’s decision.

The child's guardian ad litem and legal counsel shall enter their appearances

and participate in this hearing.

      Case remanded with instructions. Jurisdiction relinquished.



Judgment Entered.




                                     -2-
J-A17023-18


Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/24/2018




                          -3-